DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Notice to Applicant
	This communication is in response to amendment and remarks dated 8/14/22.  Claim 1 has been amended.  Claim 1 is pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear who or what is performing the method steps of claim 1.  The preamble of the claim teaches “business intelligence software” but it is unclear how the software is applied in the claim.  It is further unclear how each step or feature is connected to one another.  For instance – Is the “determination of pharmaceutical delivery” dependent on the pharmaceutical pricing and pharmaceutical bulk purchase agreement?  How is a “pharmaceutical push market” established.  Claim 1 needs clarification.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claims 1 is drawn to a method for high volume and low risk pharmaceutical sales, which is within the four statutory categories (i.e. process).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
(Currently amended) A method of business intelligence software analysis comprising the steps of: 
establishment of pharmaceutical push market, 
determination of pharmaceutical pricing, 
determination of pharmaceutical bulk purchase agreement, and 
determination of pharmaceutical delivery. 


The limitations of establishment of pharmaceutical push market; determination of pharmaceutical pricing; determination of pharmaceutical bulk purchase agreement and determination of pharmaceutical delivery as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recite steps for organizing human interactions.  The claimed invention is a method that is directed to negotiation of an agreement and delivery of a product based on a push market strategy.  This is a method of managing interactions between entities or parties with a pharmaceutical patent holder. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  If a claim limitation, under its broadest reasonable, covers interactions between people or managing personal behavior or interpretation relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	Accordingly, the claim describes at least one abstract idea.

 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
(Currently amended) A method of business intelligence software analysis comprising the steps of: 
establishment of pharmaceutical push market, 
determination of pharmaceutical pricing, 
determination of pharmaceutical bulk purchase agreement, and 
determination of pharmaceutical delivery. 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by business intelligence software amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of analysis by business intelligence software merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
Therefore, claim 1 is ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe (2010/0057489) in view of Chaturvedi (Chaturvedi, Kalpana and Chataway, Joanna (2006). “Strategic integration of knowledge in Indian pharmaceutical firms: creating competencies for innovation.” International Journal of Business Innovation and Research, 1(1-2) pp. 27–50).  

As per claim 1, Howe (2010/0057489) teaches Business intelligence software analysis (Howe; para. [0073] comprising the steps of: 
determination of pharmaceutical pricing (Howe; para. [0017] Moreover, by having the PBM pre-contract with selected pharmacies for selected prescriptions, the PBM can negotiate and secure large supplies of particular routine medications. This would enable the PBM to secure a preferred cost for the medications that are supplied) 
determination of pharmaceutical bulk purchase agreement (Howe; para. [0020] The PBM contracting with a plurality of health care suppliers to fulfill a plurality of health care needs requests comprises: (a) the PBM inviting the health care suppliers to bid on fulfilling the health care needs requests; (b) the health care suppliers bidding on fulfilling the health care needs requests; and (c) the PBM selecting the winning bids, thereby selecting the health care suppliers to supply each of the end users health care needs requests.), 
and determination of pharmaceutical delivery (para. [0026] The pharmacies that are selected for prescription fulfillment may be selected by the PBM itself, or may be selected by clients of the PBM. Such clients may be HMOs, PPOs and other health management organizations). 

Howe does not expressly teach establishment of pharmaceutical push market.  However, this is old and well known in the art as evidenced by Chaturvedi pg. 44 teaches co-marketing arrangements and marketing channel integration have been used as tools by pharmaceutical companies.  A push market strategy involves marketing as taught by Chaturvedi.  It would have been obvious to one of ordinary skill in the art to add the push market strategy in the pharmaceutical industry as taught by Chaturvedi to the pharmaceutical delivery steps taught by Howe as companies work to get a competitive edge over other firms in terms of a well-defined marketing and distribution network (Chaturvedi; pg. 44).  


Response to Arguments
Applicant's Remarks filed Aug 14, 2022 have been fully considered but they are not persuasive. 

Applicant argues on pg. 1 of the 8/14/22 Remarks that amended claim 1 now reflects the elimination of abstractness and clearly identifies the process is to be performed by business intelligence software.  However, as recited in the claims, the recitation of business intelligence software, alone, does not meet a prima facie case for subject matter eligibility under 35 USC 101.  As discussed in the body of the rejection the addition of business intelligence software amounts to mere instructions to apply an exception and generally links the abstract idea to a technical field.  Applicant has not described the application of the business intelligence software with any specificity to amount to a practical application.  

Furthermore, Applicant asserts that the claims have been amended to describe the method steps in a manner supported by MPEP 2106.04(a)(1).  However, Applicant does not further explain how the amended claims are similar to any of the examples found eligible in the cited section of the MPEP.  Examiner maintains the claims are not eligible under 35 USC 101.  

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Linde (2002/0184072) teaches a method and computer system for processing and presenting market and marketing information regarding a product which allows for the improved monitoring and development of a product.  
	Guigan (FR 2976381 A3) teaches an authentication method for verifying authenticity of a document including a prescription.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/20/22